DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated November 29, 2022. However, new rejections may have been made using the same prior art if still applicable to the newly presented amendments and/or arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 8, 10 – 15, 17, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bradshaw et al. (USPGPub 2012/0298734 A1).

Bradshaw et al. disclose a container comprising a tear tape (Figure 11; Paragraph 0107), the tear tape comprising a continuous paper strip having a first and second side (Paragraph 0060; Figure 1A, #1 – 3) and further having a basis weight of from 50 to 300 grams/square meter (Paragraph 0060), and a first layer of adhesive composition disposed on at least one of the first and second sides (Figure 1A, #4), wherein the tear tape is secured to an interior surface of the container by the adhesive composition (Figure 5), and wherein one end of the tear tape is exposed on the exterior of the container (Figures 3A – 3B, #43) as in claim 1. With respect to claim 2, the group consisting of: a. a first container comprising, i. a substrate having a first layer and a second layer; and ii. the tear tape secured to at least the first layer or the second layer such that the tear tape  is located between the first layer and the second layer (Figures 7 and 8, #60, 62 and 90), b. a second container comprising, i. a substrate having at least one exterior surface; and ii. the tear tape secured to at least one exterior surface of the substrate (Figures 5 and 6, #10). Regarding claim 3, the substrate is selected from the group consisting of paper, paper board, and non-paper (Paragraph 0090). For claim 4, the tear tape is free from plastic film derived from fossil fuel based materials and plastic string derived from fossil fuel based materials (Paragraph 0060; Paragraph 0088, wherein the fibers may be natural materials). In claim 5, the tear tape is completely naturally sourced (Paragraph 0088, wherein the fibers may be natural materials; Paragraphs 0056 – 0087). With regard to claim 6, the continuous paper strip comprises paper having a basis weight of from 75 to 200 grams/square meter (Paragraph 0060). As in claim 7, the continuous paper strip has a width of from 1 mm to 50 mm (Paragraph 0088). With respect to claim 8, the adhesive composition is a pressure sensitive adhesive composition (Paragraphs 0056 – 0059). Regarding claim 10, the continuous paper strip comprises the first layer of adhesive composition disposed on the first side and a second layer of material disposed on the second side (Figure 1, #4 and 6). For claim 11, the first layer of adhesive composition and the second layer of material are the same (Figure 1, #4 and 6; Paragraphs 0061 and 0092, wherein they are both adhesives). In claim 12, the second layer of material is a release material (Paragraph 0092). With regard to claim 13, the release material is selected from the group consisting of polyethylene, polypropylene, silicone, naturally sourced versions thereof and combinations thereof (Paragraphs 0085 and 92). As in claim 14, the release material is pre-coated onto the second side of the continuous paper strip (Figure 2, #24) . With respect to claim 15, the tear tape is free of continuous filaments (Paragraph 0088, wherein non-woven results in non-continuous fibers). Regarding claim 17, the tear tape further includes a design element selected from the group consisting of folding (Paragraph 0055; Figure 11). For claim 21, the continuous paper strip has a basis weight of from 100 to 300 grams/square meter (Paragraph 0060). Bradshaw et al. further disclose a container comprising a reinforcement element (Figure 11), secured to a portion of the container (Figure 11), wherein the reinforcement element consists essentially of: a continuous paper strip having a first and second side (Paragraph 0060; Figure 1A, #1 – 3), a first layer of adhesive composition disposed on the first side (Figure 1A, #4), and optionally a layer of release material disposed on the second side (Figure 2, #24), wherein the reinforcement element is secured to the container by the adhesive composition  (Figure 5), the continuous paper strip having a basis weight of from 50 gsm to 250 gsm (Paragraph 0060) as in claim 22. With respect to claim 23, the adhesive composition is a hot melt adhesive composition (Paragraphs 0061 – 87).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 18, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al. (USPGPub 2012/0298734 A1) in view of DE 10 2015 001 555 A1.

A machine-generated translation of DE 10 2015 001 555 A1 accompanies this action.  In reciting this rejection, the examiner will cite this translation.

Bradshaw et al. disclose a container comprising a tear tape (Figure 11; Paragraph 0107), the tear tape comprising a continuous paper strip having a first and second side (Paragraph 0060; Figure 1A, #1 – 3) and further having a basis weight of from 50 to 300 grams/square meter (Paragraph 0060), and a first layer of adhesive composition disposed on at least one of the first and second sides (Figure 1A, #4), wherein the tear tape is secured to an interior surface of the container by the adhesive composition (Figure 5), and wherein one end of the tear tape is exposed on the exterior of the container (Figures 3A – 3B, #43). Bradshaw et al. further disclose a container comprising a reinforcement element (Figure 11), secured to a portion of the container (Figure 11), wherein the reinforcement element consists essentially of: a continuous paper strip having a first and second side (Paragraph 0060; Figure 1A, #1 – 3), a first layer of adhesive composition disposed on the first side (Figure 1A, #4), and optionally a layer of release material disposed on the second side (Figure 2, #24), wherein the reinforcement element is secured to the container by the adhesive composition  (Figure 5), the continuous paper strip having a basis weight of from 50 gsm to 250 gsm (Paragraph 0060). However, Bradshaw et al. fail to disclose the adhesive composition is selected from the group consisting of water soluble and water dispersible, the tear tape passes Part I of the Fibre Box Association Test Method, the tear tape  passes Part I of the Fibre Box Association Test and Modified Fibre Box Association Test Part II.  

DE 10 2015 001 555 A1 teaches an adhesive tape (Abstract) made from biodegradable materials (Abstract), wherein the adhesive composition is selected from the group consisting of water dispersible (Page 3, lines 13 – 14) for the purpose of having a tape that is biodegradable (Page 1, Description, lines 1 – 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive composition is selected from the group consisting of water dispersible in Bradshaw et al. in order to have a tape that is biodegradable as taught by DE 10 2015 001 555 A1.

With regard to the limitations of “the tear tape passes Part I of the Fibre Box Association Test Method, the tear tape  passes Part I of the Fibre Box Association Test and Modified Fibre Box Association Test Part II”, Bradshaw et al. clearly discloses a tear tape comprising a continuous paper strip having a first and second side (Paragraph 0060; Figure 1A, #1 – 3) and further having a basis weight of from 50 to 300 grams/square meter (Paragraph 0060), and a first layer of adhesive composition disposed on at least one of the first and second sides (Figure 1A, #4), wherein the tear tape is secured to an interior surface of the container by the adhesive composition (Figure 5), and wherein one end of the tear tape is exposed on the exterior of the container (Figures 3A – 3B, #43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the properties of Bradshaw et al. and the claimed tear tape overlap, the tape of Bradshaw et al. would also pass Parts I and II of the Fibre Box Association Test Method.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 15, 17 – 19, and 21 – 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788


/pln/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        December 6, 2022